    Case 2:20-mj-15230-ESK Document 1 Filed 04/24/20 Page 1 of 3 PageID: 1



                                                         DUPLICATE
                                                          ORIGINAL
════════════════════════════════════════════════════════════════

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
════════════════════════════════════════════════════════════════


                                              CRIMINAL COMPLAINT

UNITED STATES OF AMERICA                :     Honorable Edward S. Kiel

      v.                                :     Mag. No. 20-15230

JOSE VEGA                               :



     I, Marilyn Gonzalez, the undersigned complainant being duly sworn,
state the following is true and correct to the best of my knowledge and belief:


                            SEE ATTACHMENT A

     I further state that I am a Special Deputy with the United States Marshals
Service, and that this complaint is based on the following facts:


                            SEE ATTACHMENT B




                                     Marilyn Gonzalez, Special Deputy
                                     United States Marshals Service


Special Deputy Gonzalez attested
to this Complaint by telephone
pursuant to FRCP 4.1(b)(2)(A) on
April 24, 2020 in the
District of New Jersey




Honorable Edward S. Kiel
United States Magistrate Judge
   Case 2:20-mj-15230-ESK Document 1 Filed 04/24/20 Page 2 of 3 PageID: 2



                               ATTACHMENT A


                                 COUNT ONE
                (Possession of a Firearm by a Convicted Felon)
     On or about March 7, 2020, in Essex County, in the District of New
Jersey and elsewhere, the defendant,

                                 JOSE VEGA,

knowing that he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year in the Superior Court of New
Jersey, Essex County, did knowingly possess in and affecting commerce a
firearm, namely a .380 caliber Taurus pistol, bearing manufacturer’s
serial number 24632F, and three (3) rounds of .380 caliber ammunition.

     In violation of Title 18, United States Code, Section 922(g)(1).
  Case 2:20-mj-15230-ESK Document 1 Filed 04/24/20 Page 3 of 3 PageID: 3



                            ATTACHMENT B


      I, Marilyn Gonzalez, am a Special Deputy with the United States
Marshals Service (“USMS”). I have knowledge of the following facts based
upon both my investigation and discussions with other law enforcement
personnel and others. Because this affidavit is being submitted for the sole
purpose of establishing probable cause to support the issuance of a
complaint, I have not included each and every fact that I know concerning
this investigation. Where statements of others are set forth herein, these
statements are related in substance and in part. Where I assert that an event
took place on a particular date, I am asserting that it took place on or about
the date alleged.

   1. On or about March 7, 2020, a member of the Newark Police
      Department (“Officer-1”) conducted a lawful car stop of a gold Nissan
      Maxima (“the vehicle”) driven by Jose Vega (“VEGA”).

   2. During the lawful stop, Officer-1 asked VEGA to get out of the vehicle
      and VEGA complied. Once VEGA was standing outside of the vehicle,
      Officer-1 observed a black handle from what appeared to be a firearm
      that was protruding from VEGA’s waistband.

   3. Officer-1 seized the item with the black handle from VEGA’s waistband
      and the item was a .380 caliber Taurus pistol, bearing manufacturer’s
      serial number 24632F (the “Firearm”), and three (3) rounds of .380
      caliber ammunition (the “Ammunition”).

   4. The Firearm and Ammunition were manufactured outside of the State
      of New Jersey, and thus traveled in interstate commerce prior to
      VEGA’s possession of the Firearm in New Jersey on March 7, 2020.

   5. The Firearm was tested by the Newark Police Department and found to
      be operable, that is, it is capable of, and designed to, expel a projectile.

   6. On or about September 13, 2017, VEGA was convicted of the following
      crime in the Superior Court of New Jersey, Essex County: Burglary, a
      third degree crime, in violation of N.J.S.A. 2C:18-2, a crime punishable
      by imprisonment for a term exceeding one year.

   7. The defendant had knowledge that his prior conviction was for a felony
      punishable by a term exceeding one year in jail as evidenced by a plea
      form that he signed on or about September 13, 2017 where he
      acknowledged that the maximum penalty for his crime of conviction
      was five years in prison.
